DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14, 20 and 21.
Amended: 1, 10-11, 14-15, 17 and 20-21.
Cancelled: 8-9, 13.
Pending: 1-7, 10-12 and 14-21.  
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-9, filed 07/19/2022, with respect to claim(s) 1-8, 12-13, 15-16 and 20-21 have been fully considered and are persuasive.  The rejection of claim(s) 1-8, 12-13, 15-16 and 20-21 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-7, 10-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are Bartling.
Bartling discloses a processing device selectively backups only certain data based on a priority or binning structure. In one approach, a non-volatile logic controller stores the machine state by storing in non-volatile logic element arrays a portion of data representing the machine state less than all the data of the machine state. Accordingly, the non-volatile logic controller stores the machine state in the plurality of non-volatile logic element arrays by storing a first set of program data of the machine state according to a first category for backup and restoration and storing a second set of program data of the machine state according to a second category for backup and restoration.
 
Re: Independent Claim 1 (and dependent claim(s) 2-7 and 10), there is no teaching or suggestion in the prior art of record to provide:
 wherein the functional circuitry has a plurality of operating modes, each of the operating modes corresponding with a voltage and a frequency with which the functional circuitry can be made to operate; the one or more configuration parameters indicate which of the operating modes should be used based on at least one of: temperature, workload, and current operation to be performed by the functional circuitry; the functional circuitry is adapted, in response to an event, to run a performance test to determine which of the operating modes should be used for each of the at least one of temperature, workload, and current operation to be performed by the functional circuitry; and the write circuitry is adapted to write results of the performance test as the one or more configuration parameters.

Re: Independent Claim 14 (and dependent claim(s) 2-7, 10-12 and 18-19), there is no teaching or suggestion in the prior art of record to provide:
the one or more configuration parameters comprise control of a type and a frequency of those of the errors that form the at least some of the errors.

Re: Independent Claim 20, there is no teaching or suggestion in the prior art of record to provide:
the functional circuitry has a plurality of operating modes, each of the operating modes corresponding with a voltage and a frequency with which the functional circuitry can be made to operate; the one or more configuration parameters indicate which of the operating modes should be used based on at least one of: temperature, workload, and current operation to be performed by the functional circuitry; the functional circuitry is adapted, in response to an event, to run a performance test to determine which of the operating modes should be used for each of the at least one of temperature, workload, and current operation to be performed by the functional circuitry; and results of the performance test are written as the one or more configuration parameters.

Re: Independent Claim 21, there is no teaching or suggestion in the prior art of record to provide:
and the one or more configuration parameters comprise control of a type and a frequency of those of the errors that form the at least some of the errors.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov